EXHIBIT 10.1  LEASE AGREEMENT BETWEEN BISSELL PORTER SISKEY, LLC AND PREMIER
ALLIANCE GROUP, INC.




STATE OF NORTH CAROLINA


COUNTY OF
MECKLENBURG                                                                                                             FIFTH
LEASE AMENDMENT
 TO EXTEND TERM
 
 


THIS FIFTH LEASE AMENDMENT TO EXTEND TERM (“Fifth Amendment”) is made and
entered into this 7th day of May, 2012, by and between Bissell Porter Siskey,
LLC, hereinafter referred to as “Landlord” and Premier Alliance Group, LLC,
hereinafter referred to as “Tenant”;


W I T N E S S E T H:


THAT WHEREAS, Landlord and Tenant entered into a certain lease agreement dated
May 5, 2000 (the “Original Lease”), for certain premises known as Suite 300 (the
“Original Premises”) containing approximately 6,956 rentable square feet
(approximately 6,049 usable square feet), located on the third (3rd) floor of
the building (the “Building”) which is located at 4521 Sharon Road, Charlotte,
North Carolina, which said Original Lease was amended by First Amendment to
Lease dated December 22, 2000 (“First Amendment”) which changed the number of
rentable square feet in the Original Premises from “6,956” to “7,036”, and which
Original Lease, as amended, was further amended by Second Lease Amendment dated
October 14, 2004 (the “Second Amendment”) whereunder the Term of the Original
Lease, as amended, was extended through July 31, 2009 (the “Original Extended
Term”), and which Original Lease, as amended, was further amended by Third Lease
Amendment dated April 21, 2009 (the “Third Amendment”) which deleted a portion
of the Original Premises and reduced the number of rentable square feet in the
Original Premises from “7,036” to “5,212”,  and under which the Term of
the  Original Lease, as amended, was extended through August 31, 2012 (the
“Second Extended Term”),  and subsequent thereto, the Original Lease, as
amended, was further amended by Fourth Lease Amendment to Expand Premises and
Extend Term dated April 7, 2011 (the “Fourth Amendment”), whereunder the
Original Premises, as previously expanded and reduced, was expanded to contain
approximately 6,928 rentable square feet (approximately 6,024 rentable square
feet), which Original Premises as expanded, reduced and expanded again, and
containing approximately 6,928 rentable square feet (approximately 6,024 usable
square feet) is hereinafter referred to as the “Premises”, and the Original
Lease, as amended by the First, Second, Third and Fourth Amendments, is
hereinafter referred to as the “Lease”; and


 
 

--------------------------------------------------------------------------------

 
              WHEREAS, Landlord and Tenant have agreed to amend the Lease to
extend the Term of the Lease through March 31, 2018, adjust the rent and to make
arrangements and agreements in connection therewith;


NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree to
amend the Lease as follows:


1.  Term. The term of the Lease is extended through March 31, 2018.  That period
of time between the end of the current term of the Lease (August 31, 2012) and
the end of the term of the Lease as extended hereby (March 31, 2018), shall be
hereinafter referred to as the “Third Extended Term”.  Except as specifically
provided in paragraph 3 hereinbelow, Tenant shall accept the Premises during the
remainder of the current term and the Third Extended Term in “as is” condition,
and Landlord shall have no obligation to upfit or improve the same or  provide
any allowance therefor.


2.  Annual and Monthly Base Rent.  Beginning as of April 1, 2012 (the “Effective
Date”) and continuing throughout the remainder of  the current term, the Third
Extended Term, and any renewal or extension thereof, and subject to annual
escalations and four (4) months of Monthly Base Rent abatement as hereinafter
provided, Tenant shall pay to Landlord Annual Base Rent at the rate of Twenty
Three and 58/100 Dollars ($23.58) per rentable square foot of the Premises
($23.58 x 6,928 = $163,362.24) which Tenant shall pay to Landlord in monthly
installments of Monthly Base Rent in the amount of Thirteen Thousand Six Hundred
Thirteen and 52/100 Dollars ($13,613.52) each ($163,362.24 ÷ 12 =
$13,613.52),  which Annual and Monthly Base Rent shall increase on each
anniversary of the Effective Date by three percent (3.0%) of the Annual and
Monthly Base Rent in effect immediately preceding each such escalation date.
Tenant shall pay such Monthly Base Rent to Landlord on the first day of each and
every calendar month, with the Monthly Base Rent for any partial calendar month
being prorated and paid in advance. Notwithstanding the foregoing, Monthly Base
Rent shall abate for the months of May, June, July, and August, 2012, but such
four (4) months of Monthly Base Rent abatement shall not operate to reduce the
above stated Annual Base Rent rate, the Annual and Monthly Base Rent based
thereon, or any escalation thereof for any purpose under the Lease, as amended
by this Fifth Amendment. Below is an Annual and Monthly Base Rent Schedule
showing the Annual and Monthly Base Rent required to be paid by Tenant in
accordance with this paragraph, including the Annual and Monthly Base Rent for
the renewal term if Tenant exercises its option to renew this Lease under
paragraph 5 hereof.
            ANNUAL AND MONTHLY BASE RENT SCHEDULE
Period                                                      Annual Base Rent
($prsf)                                                                Monthly
Base Rent
       4/1/12 – 4/30/12                                $163,362.24
($23.58)                              $13,613.52
(Annualized)
       5/1/12 –
8/31/12                                 Abates                                                     Abates
       9/1/12 - 3/31/13                                 $163,362.24
($23.58)                              $13,613.52
                                                                 (Annualized)
 
 
 

--------------------------------------------------------------------------------

 
       4/1/13 – 3/31/14                                $168,281.12
($24.29)                              $14,023.43
       4/1/14 – 3/31/15                                $173,338.56
($25.02)                              $14,444.88
       4/1/15 – 3/31/16                                $178,534.56
($25.77)                              $14,877.88
       4/1/16 – 3/31/17                                $183,869.12
($26.54)                              $15,322.43
       4/1/17 – 3/31/18                                $189,411.52
($27.34)                              $15,784.29






        Renewal Term
       4/1/18 – 3/31/19                               $195,092.48
($28.16)                               $16,257.71
       4/1/19 – 3/31/20                               $200,912.00
($29.00)                               $16,742.67
       4/1/20 – 3/31/21                               $206,939.36
($29.87)                               $17,244.95
       4/1/21 – 3/31/22                               $213,174.56
($30.77)                               $17,764.55
       4/1/22 – 3/31/23 $219,548.32
($31.69)                               $18,295.69


3.  Tenant Improvements. Landlord, at Landlord’s expense on a turnkey basis,
shall construct improvements to the Premises (the “Tenant Improvements”) in
substantial accordance with the revised space plan and pricing notes prepared by
Smith Harris dated January 3, 2012, as revised on January 30, 2012, February 2,
2012 and April 13, 2012, respectively, attached  hereto as Exhibit A and
incorporated herein by reference, the said space plan and pricing notes being
hereinafter referred to as the “Plans”.  However, if Tenant requests any changes
to the Plans, which changes are subject to Landlords prior approval,  and if
Landlord approves and makes such changes, and if such changes increase the cost
of the Tenant Improvements, then in such case Tenant shall reimburse Landlord
for the increased costs incurred in making such changes, including, without
limitation, increased architectural, labor, materials and contractors’ costs,
within ten (10) days after receipt of an invoice for the same, and if such
changes delay the completion of such Tenant Improvements, such delay shall be
deemed a delay caused by Tenant. Except for the foregoing Tenant Improvements,
Tenant shall accept the Premises for the remainder of the current term, the
Third Extended Term and any renewal or extension thereof, in “as is” condition,
and Landlord shall have no obligation to upfit or improve the same or provide
any allowance therefor. Tenant acknowledges and agrees that the construction of
the Tenant Improvements may cause interference with Tenant’s use of the
Premises, but such interference shall not operate to cause Annual or Monthly
Base Rent or any other charge under the Lease, as amended by this Fifth
Amendment, to abate or to cause a constructive eviction or a breach of
Landlord’s covenant of quiet enjoyment.


 
 

--------------------------------------------------------------------------------

 
4. Right of First Refusal.  Paragraph 5 of the Third Amendment, entitled “Right
of First Refusal” is deleted in its entirety and shall be of no further force or
effect. However, in lieu of the foregoing deleted right of first refusal, during
the remainder of the Term of the Lease, as amended by this Fifth Amendment, and
provided Tenant is not in default hereunder at the time of exercise thereof,
Tenant shall have a one-time right of first refusal to lease any unoccupied
space on the same floor as the Premises that is available for rent and that is
contiguous with the Premises (the “Refusal Space”), when such space becomes
unoccupied or otherwise available for lease to other prospective tenants, after
the initial lease of such space, in accordance with the following terms and
conditions.
(i) Lease of Refusal Space For Term Beginning within Eighteen (18) Months After
the Effective Date. In the event Landlord has a bona fide prospect interested in
leasing all or any part of the Refusal Space for a term beginning on or before
the last day of the eighteenth (18th) month following the Effective Date, then
prior to leasing said space to such prospect, Landlord shall notify Tenant in
writing of the prospect for such space and Tenant shall have five (5) business
days thereafter to agree in writing to lease from Landlord all of the said space
offered to such prospect for a term beginning on the date that the lease of such
space by such prospect was to begin (which must be within eighteen (18) months
after the Effective Date) and ending as of the end of the Third Extended
Term.  In the event Tenant exercises its right to lease the Refusal Space under
this subparagraph (i), Landlord shall provide Tenant with a tenant improvement
allowance of up to $13.00 per rentable square foot of the said leased Refusal
Space, which tenant improvement allowance shall be prorated and reduced based on
the period of time from the date that Tenant is to begin paying full Annual and
Monthly Base Rent for the Refusal Space until the end of the Third Extended Term
as compared with the period of time between the Effective Date and the end of
the Third Extended Term (for example, if five (5) years are left until the end
of the Third Extended Term at the time Tenant is required to start paying full
Annual and Monthly Base Rent for the Refusal Space, the above tenant improvement
allowance would be reduced to $10.83 per rentable square foot of the Refusal
Space for the tenant improvement allowance (5/6 x $13.00 = $10.83).  Any portion
of such allowance that is not used by Tenant within six (6) months of the lease
of such space by Tenant, shall be retained by Landlord.  Tenant acknowledges and
agrees that any improvements Tenant makes to the Refusal Space hereunder may
cause interference with Tenant’s use of the Refusal Space and/or the Premises,
but such interference shall not operate to cause Annual or Monthly Base Rent or
any other charge under the Lease, as amended by this Fifth Amendment, whether
for the Refusal Space or the Premises, to abate or cause the beginning date of
the lease of the Refusal Space  to be deferred or to cause a constructive
eviction or a breach of Landlord’s covenant of quiet enjoyment.  Except for the
above allowance, Tenant shall accept the Refusal Space in “as is” condition and
Landlord shall have no obligation to upfit or improve the same or  provide any
other allowance in connection therewith. 
 
 
 

--------------------------------------------------------------------------------

 
 If Tenant leases the Refusal Space under this subparagraph (i), Tenant shall
pay to Landlord Annual and Monthly Base Rent for the leased Refusal Space in the
same amounts on a per rentable square foot basis as Tenant is required to pay
for the Premises at the time the Refusal Space is added thereto, with the same
escalations at the same times as if the Refusal Space had originally been a part
of the Premises on the Effective Date, and otherwise, except as provided to the
contrary herein, in accordance with the terms and conditions of the Lease, as
amended by this Fifth Amendment. Tenant shall not be entitled to any free rent
for the Refusal Space. If Tenant leases any space under this subparagraph (i),
so much of the above tenant improvement allowance that is used by Tenant shall
be payable by Landlord to Tenant within thirty (30) days after receipt of copies
of paid invoices and lien waivers for any work qualifying for such allowance.
The term of the lease of the Refusal Space under this subparagraph (i) shall be
co-terminus with the lease of the Premises currently leased by Tenant from
Landlord as of the date of this Fifth Amendment and shall be considered a part
of the Premises from and after the date that the term of the lease of such
Refusal Space begins.
(ii)  Lease of Refusal Space for Term Beginning More Than Eighteen (18) Months
After the Effective Date.  In the event Landlord has a bona fide prospect
interested in leasing all or any part of the Refusal Space for a term beginning
more than eighteen (18) months after the Effective Date, then prior to leasing
said space to such prospect, Landlord shall notify Tenant in writing of the
prospect for such space and the terms and conditions offered to such prospect
for the space and Tenant shall have five (5) business days thereafter to agree
in writing to lease from Landlord all of the said space offered to such prospect
upon the same terms and conditions offered to such prospect.
(iii) Other Provisions.  Under either (i) or (ii) above, if Tenant fails to
notify Landlord in writing of its exercise of said right of first refusal within
said five (5) business day period, or if within thirty (30) days after Tenant’s
exercise of this right of first refusal, Landlord and Tenant, each agreeing to
act reasonably and in good faith with regard thereto, have failed to execute a
written amendment to the Lease, as amended by this Fifth Amendment, or a
separate written lease agreement, providing for the lease of such applicable
Refusal Space in accordance with the terms and conditions set forth in
subparagraph (i) above or in accordance with the terms and conditions set for in
subparagraph (ii) above, as applicable, then in such case, the right of first
refusal contained in this paragraph 4 shall terminate and be of no further force
or effect, and Landlord shall be free to lease said space to the prospect or any
other prospect in substantial accordance with the terms and conditions set forth
in subparagraphs (i) or (ii) above, or in accordance with any other terms and
conditions to which Landlord and such prospect or any other prospect shall
thereafter agree without Landlord having to submit any other offer to
Tenant.  This right of first refusal is subject to any previously granted right
of first refusal or other rights with regard to said space and notwithstanding
the foregoing, Landlord at all times shall have the right to renew the lease of
any then existing tenant in any such space.  After Tenant has been offered all
or any part of the Refusal Space one time,  whether under subparagraph (i) or
subparagraph (ii) above, and whether or not Tenant exercises its right of first
refusal with regard thereto, the right of first refusal contained in this
paragraph 4 shall terminate and shall be of no further force or effect and
Tenant shall have no further right of first refusal to lease any of the Refusal
Space.


 
 

--------------------------------------------------------------------------------

 
5.  Option to Renew.  Paragraph 4 of the Second Amendment, entitled “Option to
Renew”, and paragraph 6 of the Third Amendment, entitled “Option to Extend”, are
deleted in their entireties and shall be of no further force or effect. However,
in lieu of the foregoing deleted option to renew and option to extend, and
provided Tenant is not in default hereunder at the time of exercise thereof,
Tenant shall have the option to renew the Lease, as amended by this Fifth
Amendment, for one (1) additional term of five (5) years upon the same terms and
conditions as the Lease, as amended by this Fifth Amendment, except as provided
hereinafter.  In order to exercise its option to renew for the renewal term,
Tenant must notify Landlord in writing of the exercise of said option to renew
at least one hundred eighty (180) days prior to the end of the Third Extended
Term, or this option to renew shall terminate and expire and be of no further
force or effect.  However, if Tenant exercises its option to renew for the
renewal term by giving the required notice above, then in such case the Lease,
as amended by this Fifth Amendment, shall be renewed for a five (5) year term
upon the same terms and conditions as the Lease, as amended by this Fifth
Amendment,  including without limitation, the same Annual and Monthly Base Rent
in effect at the end of the Third Extended Term, increased as of the next Base
Rent escalation date and on an annual basis thereafter as provided in paragraph
2 of this Fifth Amendment as if the renewal term were part of the Third Extended
Term, except that Landlord shall provide Tenant with a with a refurbishment
allowance (the “Allowance”) in the amount of Six Dollars ($6.00)  per rentable
square foot of the Premises, for use by Tenant for the costs of interior
improvements actually made to the Premises by Tenant within six (6) months
before or within six (6) months after the beginning of the renewal term, but
except for the Allowance, Tenant shall accept the Premises in "as is" condition
and Landlord shall have no obligation to upfit or improve the same or provide
any allowance therefor, and Tenant shall not be deemed to have any additional
renewal option. Any improvements made to the Premises by Tenant as provided
above shall be subject to the terms and conditions of Section 6.1. of the
Original Lease, and Landlord shall pay to Tenant any portion of the Allowance
earned by Tenant for such improvements within thirty (30) days after receipt of
copies of paid invoices and lien waivers from all applicable parties for such
work. Any portion of the Allowance unused by Tenant within six (6) months before
or within six (6) months after the beginning of the renewal term shall be
forfeited to Landlord and Tenant shall have no further right thereto.


6. Relocation.  Landlord agrees that as long as the Premises continues to
contain at least 6,928 rentable square feet, then during the remainder of the
current term and the Third Extended Term, Landlord will not exercise its
relocation rights under Section 14.13. of the Original Lease, reserving the
right however to exercise such rights to relocate the Tenant during any renewal
or extension of the Third Extended Term.


7.  Warranties.  Tenant warrants that it has had no dealing with any broker or
agent in connection with the negotiation or execution of this Fifth Amendment
other than The Bissell Companies, Inc. (“Landlord’s Broker”), and Cherry &
Associates (“Tenant’s Broker”), and Tenant agrees to indemnify and hold Landlord
harmless from and against any claims by any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Tenant with regard to this leasing transaction.
 
 
 

--------------------------------------------------------------------------------

 
8.  Counterparts.  This Fifth Amendment may be executed in counterparts, all of
which taken together, shall be deemed one original. Telecopy or facsimile
signatures by the parties will be regarded as valid and binding signatures of
the parties.


9.  Authority of Parties.  Each party warrants that it is authorized to enter
into this Fifth Amendment, that the person signing on its behalf is duly
authorized to execute this Fifth Amendment, and that no other signatures are
necessary, and each person signing this Fifth Amendment certifies that he or she
is authorized by the party on whose behalf such person is signing and that no
further authorization or signatures are required for such person's signature to
bind such party hereunder.


10.  Ratification.  Except as specifically amended hereby, all terms and
conditions of the Lease shall remain applicable during the remainder of the
current term and the Third Extended Term, the Lease shall remain in full force
and effect, and the same is hereby ratified, approved, and affirmed.






IN WITNESS WHEREOF, the Landlord and Tenant have executed this Fifth Amendment
under seal as of the day and year first above written.


WITNESS:                                                                           LANDLORD:
                                                                                           Bissell
Porter Siskey, LLC
                                                                                           By:
Bissell Real Estate Company, Inc.,
                    its Manager




_____________________                                                                           By:           _______________________
(SEAL)


____________________________
Print Name and Title




WITNESS:                                                                           TENANT:                      
Premier Alliance Group, LLC






_____________________                                                                           By:           _______________________
(SEAL)


____________________________
Print Name and Title
 
 



 
 

--------------------------------------------------------------------------------

 
